DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 16, 19, 23, 24, 27, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200250857 A1 NAKAGAMI; Ohji et al. (hereafter Nakagami), and further in view of US 20130251026 A1 Guo; Liwei et al. (hereafter Guo).
Regarding claim 15, Nakagami discloses A method for encoding three-dimensional data (Fig.7), comprising: obtaining data with respect to three-dimensional points ([81]-[82]); generating an N-ary tree structure representing the three-dimensional points, where N is an integer greater than or equal to 2 (Fig.3, [67], wherein octree is an N-ary tree with N greater or equal to 2, voxel as a point is the node of the tree); and encoding a current node included in the N-ary tree structure (Fig.18, [217]) by (1) when encoding the current node in a first mode, referring to neighboring nodes located inside or outside a parent node of the current node ([148]-[149], [252], wherein a peripheral block is a currently target block would refer to, therein the blocks are the nodes inside or outside of the parent node, the peripheral nodes are the neighboring nodes, and performing reference is the first mode for encoding) and respectively neighboring the current node in a first axis direction, in a second axis direction or in a third axis direction (Fig.6, [150], wherein the peripheral nodes being refereed to are approximating each other in x, y, x directions in a 3D point cloud mesh and coinciding with current node in the same layer/level), 
Nakagami fails to disclose (ii) when encoding the current node in a second mode, referring to neighboring nodes located inside the parent node of the current node and respectively neighboring the current node in the first axis direction, in the second axis direction or in the third axis direction.
However, Guo teaches (ii) when encoding the current node in a second mode (Figs.14, [84]), referring to neighboring nodes located inside the parent node of the current node ([04], [60], wherein the second mode encoding uses references in neighboring block that is a sibling node of same parent in a quadtree (RQT) ) and respectively neighboring the current node in the first axis direction, in the second axis direction or in the third axis direction (Fig.3, [30], wherein because quadtree is two dimensional space, for a parent node there will be child nodes in at least two axis directions).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method for encoding three-dimensional data disclosed by Nakagami to include the teaching in the same field of endeavor of Guo, in order to reduce or remove redundancy inherent in video sequences, as identified by Guo.
Regarding claims 16, 24, Nakagami discloses The method according to claim 15, wherein the neighboring nodes located inside or outside the parent node of the current node include two first neighboring nodes neighboring the current node in the first axis direction, a second neighboring node neighboring the current node in the second axis direction, and a third neighboring node neighboring the current node in the third axis direction ([16], wherein octree is subdivided into eight octants).
Regarding claim 19, Guo teaches The method according to claim 15, further comprising generating a bitstream including mode information that indicate the current node is encoded by the first mode or the second mode ([140]).
Regarding claim 27, Guo teaches The method according to claim 23, further comprising obtaining, from a bitstream, mode information that indicate the current node is decoded by the first mode or the second mode ([126]).
Regarding claims 23, 31, 32, see the rejection for claim 15, 
Claim(s) 17, 18, 22, 25, 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagami, in view of Guo, and further in view of US 20210004992 A1 FLYNN; David et al. (hereafter Flynn).
Regarding claims 17, 25, Flynn teaches The method according to claim 16, wherein one of the two first neighboring nodes is located inside the parent node of the current node, and the other one of the two first neighboring nodes is located outside the parent node of the current node (Fig.3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Nakagami, Guo and Flynn before him/her, to modify the method for encoding three-dimensional data disclosed by Nakagami to include the teaching in the same field of endeavor of Guo and Flynn, in order to in order to reduce or remove redundancy inherent in video sequences, as identified by Guo, and provide for methods and devices that more efficiently and/or effectively compress data for point clouds, as identified by Flynn.
Regarding claims 18, 26, Flynn teaches The method according to claim 15, wherein the first axis direction, the second axis direction, and the third axis direction are perpendicular to each other (Fig.16, [107]).
Regarding claims 22, 30, Flynn teaches The method according to claim 15, wherein each occupancy state of the plural neighboring nodes is referred ([32]-[33]).
Claim(s) 20, 21, 28, 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagami, in view of Guo, and further in view of US 20160261870 A1 Tu; Chengjie et al. (hereafter Tu).
Regarding claim 20, Tu teaches The method according to claim 19, when the mode information indicate a first parameter, the current node is encoded by the first mode, when the mode information indicate a second parameter, the current node is encoded by the second mode ([98], [138]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Nakagami, Guo and Tu before him/her, to modify the method for encoding three-dimensional data disclosed by Nakagami to include the teaching in the same field of endeavor of Guo and Tu, in order to in order to reduce or remove redundancy inherent in video sequences, as identified by Guo, and improve coding efficiency, as identified by Tu.
Regarding claim 21, Tu teaches The method according to claim 15, further comprising determining whether to encode the current node in the first mode or the second mode ([93]).
Regarding claim 28, Tu teaches The method according to claim 27, when the mode information indicate a first parameter, the current node is decoded by the first mode, when the mode information indicate a second parameter, the current node is decoded by the second mode ([138], [166]).
Regarding claim 29, Tu teaches The method according to claim 23, further comprising determining whether to decode the current node in the first mode or the second mode ([164]).



Conclusion
The prior art is considered pertinent to applicant's disclosure but not relied upon in the rejection:  CN 103518387 A, EP 1574996 A2, US 20050195191 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487